UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 16-4510


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

JERMAR HARDIN,

                    Defendant - Appellant.



Appeal from the United States District Court for the Western District of North Carolina,
at Charlotte. Max O. Cogburn, Jr., District Judge. (3:15-cr-00255-MOC-DCK-1)


Submitted: March 29, 2018                                         Decided: April 2, 2018


Before AGEE and DIAZ, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Anthony Martinez, Federal Public Defender, Ann L. Hester, Assistant Federal Public
Defender, FEDERAL DEFENDERS OF WESTERN NORTH CAROLINA, INC.,
Charlotte, North Carolina, for Appellant. Amy Elizabeth Ray, Assistant United States
Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Asheville, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Jermar Hardin pled guilty to possession of a firearm by a person previously

convicted of a felony, 18 U.S.C. § 922(g) (2012). The district court sentenced him to 46

months’ imprisonment. Counsel has filed a brief pursuant to Anders v. California, 386
U.S. 738 (1967), stating that, in counsel’s view, there are no meritorious issues for

appeal, but questioning whether the district court erred in concluding that Hardin’s prior

North Carolina conviction for robbery with a dangerous weapon qualifies as a crime of

violence. Hardin was advised of his right to file a pro se supplemental brief, but has not

done so. We affirm.

      We recently held that North Carolina’s offense of robbery with a dangerous

weapon “categorically qualifies as a violent felony under the ‘force clause’ of the [Armed

Career Criminal Act (ACCA), 18 U.S.C. § 924(e) (2012)].” United States v. Burns-

Johnson, 864 F.3d 313, 315-16, 319-20 (4th Cir.), cert. denied, 138 S. Ct. 461 (2017).

This court relies on decisions evaluating whether an offense qualifies as an ACCA

violent felony “interchangeably” with decisions evaluating whether an offense qualifies

as a Guidelines crime of violence. United States v. Montes-Flores, 736 F.3d 357, 363

(4th Cir. 2013) (internal quotation marks omitted). Accordingly, we conclude that the

district court did not err by relying on Hardin’s prior robbery with a dangerous weapon

conviction to enhance his sentence for possession of a firearm after having been

convicted of a crime of violence. See U.S. Sentencing Guidelines Manual § 2K2.1(a)(4)

(2015). Further, we conclude that Hardin’s 46-month sentence is reasonable. See Gall v.

United States, 552 U.S. 38, 41 (2007); see also United States v. Allen, 491 F.3d 178, 193

                                            2
(4th Cir. 2007) (applying an appellate presumption of reasonableness to a sentence

imposed within a properly calculated advisory Guidelines range).

       In accordance with Anders, we have reviewed the entire record in this case and

have found no meritorious issues for appeal. We therefore affirm Hardin’s conviction

and sentence. This court requires that counsel inform Hardin, in writing, of his right to

petition the Supreme Court of the United States for further review. If Hardin requests

that a petition be filed, but counsel believes that such a petition would be frivolous, then

counsel may move this court for leave to withdraw from representation. Counsel’s

motion must state that a copy thereof was served on Hardin. We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                               AFFIRMED




                                             3